Citation Nr: 1200556	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  06-26 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, anxiety, panic disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to July 1982. 

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied entitlement to service connection for bipolar disorder.

In his August 2006 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In March and May 2008, he was notified that his Board hearing had been scheduled for a date in May 2008.  He failed to appear for this hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing. Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

An informal hearing conference with a Decision Review Officer (DRO) was conducted in November 2006 and a report of that conference has been associated with the Veteran's claims folder.

In September 2010, the Board remanded this matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA psychiatric examination in December 2010 and was diagnosed as having, among other things, bipolar disorder not otherwise specified and panic disorder with agoraphobia.  The examiner who conducted the examination provided an opinion as to the etiology of the diagnosed bipolar disorder, however no opinion was provided as to the etiology of the diagnosed panic disorder with agoraphobia.  

An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).

The December 2010 VA psychiatric examination report reflects that VA psychiatric evaluations were conducted on June 14, 2006 and April 23, 2007 at unidentified VA facilities.  The most recent VA treatment records in the Veteran's claims file that were obtained by the agency of original jurisdiction (AOJ) are from the VA Medical Center in Madison, Wisconsin (VAMC Madison) dated in October 2002, the VA Medical Center in Milwaukee, Wisconsin (VAMC Milwaukee) dated in February 2003, and the VA Medical Center in St. Cloud, Minnesota (VAMC St. Cloud) dated in August 2005.  There are no additional VA treatment records among the Veteran's paperless records in the Virtual VA system.   

Therefore, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

A November 2010 letter from Shawn Day, D.O. reflects that he has treated the Veteran for a psychiatric disability since October 2008.  There is no evidence that any efforts have been taken to obtain all available treatment records from Dr. Day.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Any records pertaining to treatment for a psychiatric disability from Dr. Day are directly relevant to the issue on appeal.  A remand is necessary to attempt to obtain any relevant treatment records from this treatment provider.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA facility (other than VAMC Madison, VAMC Milwaukee, and VAMC St. Cloud) where he has received treatment for psychiatric problems, to include the dates of any such treatment.
 
2.  Obtain all records of the Veteran's treatment for a psychiatric disability from VAMC Madison from October 2002 to the present, VAMC Milwaukee from February 2003 to the present, VAMC St. Cloud from August 2005 to the present, and from any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the claims file.

If any records are unavailable, this must also be noted in the claims file and the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession.  All such notification must be documented in the claims file.

3.  The AOJ should ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a psychiatric disability from Dr. Day in St. Cloud, Minnesota. 

All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

4.  After all efforts have been exhausted to obtain and associate with the Veteran's claims file any additional treatment records, ask the examiner who conducted the December 2010 VA psychiatric examination to review the claims file, including this remand, and provide an opinion as to the etiology of the Veteran's current psychiatric disability.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities (any psychiatric disability diagnosed since October 2005) had their onset in service, are related to his reported in-service stressors, or are otherwise the result of a disease or injury in service.  

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis.

In formulating the above opinions, the examiner should specifically acknowledge and discuss all psychiatric diagnoses provided since October 2005, the Veteran's reported in-service stressors, and his reports of psychiatric symptoms in service and ever since that time.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for psychiatric problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report in-service stressors and psychiatric problems, his symptoms and history, and such reports, including those of a continuity of psychiatric symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the December 2010 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded a new VA psychiatric examination to obtain the necessary opinions.

5.  The AOJ should review the opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


